Citation Nr: 0906756	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-26 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to May 
1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied service connection for a 
left knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty 
to assist includes providing a medical examination when is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  The RO did not provide the 
Veteran with an examination.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006) (noting that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), which requires that the evidence of record 
'indicate' that the claimed disability or symptoms may be 
associated with service, establishes a low threshold); see 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Service treatment records indicate that the Veteran sustained 
a left knee injury during basic training in January 1975.  He 
was diagnosed with a left patella dislocation and wore a cast 
for 3 weeks.  The Veteran was placed on permanent physical 
profile for, in pertinent part, his dislocation of the left 
patella.

Private treatment records dated September 1998 indicate the 
Veteran was seen for complaints relating to his left 
inguinal, left pelvic, and left lower limb regions.  VA 
treatment records show the Veteran underwent an MRI of his 
left knee in November 2006.  The results indicated lateral 
compartment osteoarthritis with cartilage degeneration, mild 
in degree.  VA treatment records from January 2007 indicate 
left knee pain probably related to some underlying patellar 
instability.

In light of the "low threshold" as announced in McLendon, 
the Board finds that remand for a VA examination is required.  
See 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is REMANDED for the following action:

1. The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the extent and etiology of any 
left knee disability.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner.  Any 
indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
should identify any current left knee 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post-service 
medical evidence of record, whether it is 
at least as likely as not that any current 
left knee disability was incurred in 
service.  If an opinion cannot be provided 
without resort to speculation, it must be 
noted in the examination report.  The 
rationale for all opinions expressed must 
be provided.

2. The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

3. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must examine all of the 
evidence and readjudicate the claim.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
